        Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 1 of 33




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                Plaintiffs,           Case No. 1:20-cv-03010-APM

 v.                                                   HON. AMIT P. MEHTA
 Google LLC,

                                Defendant.




 State of Colorado, et al.,

                                Plaintiffs,           Case No. 1:20-cv-03715-APM

 v.                                                   HON. AMIT P. MEHTA
 Google LLC,

                                Defendant.



                                     JOINT STATUS REPORT

       In accordance with the Court’s February 16, 2021 Minute Order, the parties in United

States v. Google LLC and State of Colorado v. Google LLC submit the following Joint Status

Report summarizing the state of discovery and identifying issues, and the parties’ respective

positions, that will be raised at the status hearing on February 25, 2021.

I.     Case No. 1:20-cv-03010

       A.      Plaintiffs’ and Google’s Joint Summary of the State of Discovery

       Plaintiff United States’ Production of Investigation Materials. In accordance with the

Amended Scheduling & Case Management Order (ECF No. 108-1), Plaintiff United States avers
         Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 2 of 33




that it has produced all Investigative Materials obtained from third parties listed in Plaintiffs’

Initial Disclosures. On January 15 and January 29, 2021, Plaintiff United States produced

documents and data obtained from third parties in the course of its pre-Complaint investigation.

On February 12, Plaintiff United States produced correspondence with third parties listed in

Plaintiffs’ Initial Disclosures, as well as additional documents and data obtained from third

parties in the course of its pre-Complaint investigation. On February 19, Plaintiff United States

produced the CIDs that it served during the pre-Complaint investigation, as well as

correspondence and smaller productions of miscellaneous documents received from third parties.

The February 19, 2021 production completed Plaintiff United States’ required production of

Investigative Materials set forth in Paragraphs 7(i) and (ii) of the CMO. The United States has

completed production of documents from 39 third parties, data from 30 third parties, and all

correspondence exchanged during the pre-Complaint Investigation with third parties listed on

Plaintiffs Initial Disclosures. 1

        Plaintiff States’ Production of Investigation Materials. In accordance with the Amended

Scheduling & Case Management Order (ECF No. 108-1): 1) the States of Arkansas, Florida,

Georgia, Indiana, Kentucky, Louisiana, Michigan, Mississippi, Missouri, Montana, South

Carolina, Texas, and Wisconsin produced all their respective materials from parties listed in

Plaintiffs’ Initial Disclosures on January 15, 2021, with a supplemental production on

February 1, 2021; and 2) the State of California joined the Plaintiffs’ Initial Disclosures on

January 15, 2021, and produced all of its respective materials from parties listed in Plaintiffs’

Initial Disclosures on January 22, 2021. The production by Plaintiff States totaled more than




1 Consistent with the definition in the CMO, “Investigation” here means the pre-Complaint
inquiry by Plaintiffs into potential anticompetitive conduct by Google.

                                                   2
          Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 3 of 33




600 documents. Plaintiff States did not re-produce documents produced by co-Plaintiff United

States.

          Third Party Confidentiality Designations. Pursuant to the Stipulated Protective Orders

(ECF Nos. 98 & 86), Plaintiffs sent the then-operative Order to each third party providing

Investigation Materials to Plaintiffs. In accordance with the procedures in that Order, Plaintiffs

continue to receive and process the third parties’ Highly Confidential designations.

          Third Party Discovery. Plaintiffs have issued document subpoenas to 40 third parties.

Google has served cross-notices to 22 of those third parties. Google expects to serve additional

cross-notices now that it has received from Plaintiffs the CIDs Plaintiffs served during the

Investigation. Plaintiffs and Google anticipate that they will continue to issue additional

document subpoenas as discovery progresses. The parties are exchanging notice of

modifications, extensions, or postponements to discovery requests served on non-parties on a

weekly basis.

          Google’s Discovery to Plaintiffs. Google served Plaintiffs with its First Set of Requests

for Production on February 2, 2021. Plaintiffs’ responses are due on or before March 4, 2021.

          Plaintiffs’ Discovery to Google. Plaintiffs served Google with Requests for Production on

January 5 and January 11. Google submitted its respective Responses and Objections on

February 4 and February 10. On February 22, Google sent its first production to Plaintiffs,

consisting of approximately 4.6 terabytes of partially encrypted data, via hard drive; at the time

of this filing, Plaintiffs have not yet received the FedEx and so are unable to confirm the

production.

          The parties met and conferred regarding the requests on February 12, 18, and 19. The

parties’ statements regarding open discovery issues are stated separately below.




                                                   3
         Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 4 of 33




         B.       Plaintiffs’ Statement Regarding Its Document Requests to Google

         Nearly 50 days have passed since the United States first subpoenaed Google for

documents. Google has not produced a single document in response, nor has it provided a

benchmarked production schedule.2 This delay, as well as Google’s negotiation tactics along the

way, undermine the Plaintiffs’ efforts to keep discovery on schedule. Plaintiffs respectfully

request assistance from the Court to ensure that Google (1) produces documents as required by

the two requests for production Plaintiffs have served and (2) meaningfully engages with

Plaintiffs to resolve discovery disputes, avoiding unnecessary delays in the discovery schedule.

                  1.       Background

         Plaintiffs served their First Requests for Production of Documents (“First RFP”) on

January 5. The First RFP included one document request,3 which provided (1) a subset of search

terms that Google had previously used during the Investigation, and (2) a list of custodians, most

of which were used by Google during the previous investigation or identified in Google’s initial

disclosures, along with some new custodians identified by the Plaintiffs. The purpose of this

request was to obtain new documents created since the issuance of the Investigation subpoena

and to expedite the production of documents in this litigation by using search terms that Google

had already agreed to during the Investigation.




2
  On February 23, at 7:45 PM, Google sent its first production of documents to Plaintiffs via DOJ’s JEFs system.
Google tendered what it said were approximately 3,000 documents, without any explanation as to the source of these
documents; the production could not be confirmed before this filing was due. Similarly, Google purports to have
sent Plaintiffs several terabytes of search-query data on the same day. Plaintiffs have not received the data and are
not optimistic about its value. Despite Plaintiffs’ requests otherwise, Google has encrypted roughly 50% of the
search strings in the data, rendering several forms of analysis impossible. Although the parties continue to negotiate
the appropriateness of Google’s encryption, Plaintiffs agreed to accept Google’s production after Google assured
Plaintiffs that the acceptance would not prejudice the ongoing negotiations.
3
  The First RFP also included one request for data, which the parties continue to negotiate. Although Plaintiffs may
at a later hearing seek the Court’s assistance, no issue regarding the request is ripe for the upcoming hearing.


                                                          4
        Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 5 of 33




       Given the targeted scope of the First RFP, Plaintiffs also served a Second Requests for

Production of Documents (“Second RFP”) on January 11, which included requests for

documents and data not requested or obtained during the Investigation. The main focus of

Plaintiffs’ Second RFP is to obtain documents and data relevant to specific issues raised by this

litigation. Plaintiffs have not served any additional RFPs on Google.

       Thirty days after receiving the First and Second RFPs, Google returned its Responses and

Objections. Google’s response to the First RFP declared outright that Google would not produce

any documents and that Plaintiffs would instead have to obtain documents under the Second RFP

only. Google’s response to the Second RFP asserted a litany of objections but ultimately

indicated a willingness to produce documents. The response committed Google to substantially

completing its production of these documents by May 31—five months after Google received the

First RFP.

       After Google provided its Responses and Objections, the parties held three meet and

confers and exchanged several letters (1) to address the issues raised by Google’s responses, and

(2) to discuss appropriate search protocols. During these exchanges, Plaintiffs learned that

Google’s refusals were even more extensive than Google’s initial written responses had

suggested. In addition to refusing to produce any documents under the First RFP, Google refuses

to proffer a good-faith proposal of search terms and custodians for the Second RFP and refuses

to cooperate on procedural matters.

       Google has refused to proffer a good-faith proposal of search terms and custodians for the

Second RFP. Initially, Google proposed using the search terms and custodians in the First RFP

as Google’s means of complying with the custodial requests in the Second RFP. Plaintiffs

explained that this proposal was inadequate because the search terms in the First RFP were




                                                 5
        Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 6 of 33




drafted during the Investigation and were not tailored to the dozens of individual requests in the

Second RFP. Plaintiffs repeatedly asked that Google to engage in a good faith effort to create an

appropriate and reasonable search protocol (for example, by speaking to employees most

knowledgeable about the relevant subject and proposing individualized search terms and

custodians based on those discussions for each custodial request in the Second RFP). Each time,

Google denied Plaintiffs’ request.

       With this status report pending, Google yesterday wrote the United States with a last-

minute attempt to improve its position. Unfortunately, Google’s offer has little substance and

cannot resolve the issues in dispute. Google has now proposed individualized search terms and

custodians for 20% of the requests in the Second RFP. For the remaining 80%, Google continues

to rely on the Investigation search terms and custodians that Plaintiffs identified under the First

RFP. Similarly, Google’s latest offer maintains Google’s May 31 production deadline with no

production milestones in the interim.

       As to procedure, Google refused to work collaboratively with Plaintiffs to develop a

reasonable production protocol. Plaintiffs requested that Google move its production timeline

from May 31 to April 30; Google refused. Plaintiffs asked that Google propose interim

milestones for completing its production (e.g., at least 50% produced by March 21); Google

orally committed not to “dump” on Plaintiffs on May 31, but otherwise refused to offer any

concrete commitments. Plaintiffs asked Google to evidence the progress it has made so far,

including identifying (1) a list of custodians whose documents Google has collected; (2) the date

range of the documents collected for each of those custodians; (3) a list of custodians whose

documents have been processed and are ready for review; (4) the document count for each of

those custodians using Google’s proposed search terms; (5) the number of documents that have




                                                  6
        Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 7 of 33




been reviewed for relevance by Google attorneys; and (6) how many documents Google plans to

produce during the week of February 22, 2021. For each request, Google refused to answer,

declaring that Plaintiffs were not entitled to information about Google’s progress.

               2.      Issues and Positions

       With this background information, Plaintiffs respectfully request that the Court resolve

the following issues at the upcoming hearing.

                       a)      Google’s Outright Refusal to Produce Documents Responsive
                               to the First RFP

       The First RFP asks that Google produce documents in the folders of specific custodians

hitting on specific search terms. This approach was adopted to start the documents flowing as

quickly as possible; instead, although Google agreed to most of these custodians and all these

search terms during the Investigation, Google has refused outright to produce documents

responsive to this request. Google objected that the request is overly broad, but Google offered

no proposal for narrowing the request.

       Plaintiffs have indicated a willingness for Google (1) to conduct a relevance review on

the documents responsive to the request, (2) to identify unnecessary custodians, and (3) to

identify overbroad search terms. Google has declined all these offers. Plaintiffs therefore

respectfully request that this Court instruct Google to apply the keywords in the First RFP to the

custodians in the First RFP, immediately producing all non-privileged documents. Further, the

Court should instruct Google to complete this production by April 1, 2021, with significant

milestone productions along the way.

                       b)      Google’s Refusal to Generate Meaningful Search Terms and
                               Custodians for the Second RFP

       Although Plaintiffs’ Second RFP contains dozens of distinct custodial requests, Google

has refused to proffer custodians or search terms tailored to the vast majority of the requests.


                                                 7
        Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 8 of 33




Instead, Google insists on using the Investigation search terms and custodians, and at the last

minute, proposed tailored search terms and custodians for only 20% of the custodial requests.

Not surprisingly, the search terms in the First RFP—which were negotiated before Plaintiffs

issued the Second RFP—do not align with the requests in the Second RFP. And Google’s last-

minute search-term additions—which ignore 80% of the custodial requests in the second RFP—

fail to correct the problem.

        Plaintiffs therefore request that the Court instruct Google to engage in good-faith

negotiations with Plaintiffs. As the party most familiar with the requested documents, Google

must generate—for each custodial request, not just 20%—(1) a list of custodians likely to have

responsive documents, and (2) search terms likely to capture responsive documents. Google

should generate this proposal independently based on discussions with the employees most

knowledgeable about the relevant subject.

                        c)     Google’s Sluggish Production Timeline and Refusal to Commit
                               to Production Milestones

        Even while agreeing to produce only a narrow set of documents, Google has not

committed to substantially complete its production before May 31, nearly five months after

Plaintiffs served their RFPs. Google’s proposal also contains no milestones for measuring

Google’s progress before May 31. By contrast, Plaintiffs, who were required under the CMO to

produce certain Investigative files, agreed to a series of milestones for their production, and

substantially completed production roughly one month after the CMO’s issuing.

        Plaintiffs respectfully request that the Court instruct Google to complete its productions

under the Second RFP by April 30, with at least 25% of materials produced by the end of

February, at least 50% by March 21, and at least 75% by April 1.




                                                  8
        Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 9 of 33




                       d)      Google’s Refusal to Evidence Its Progress and Objections

       Finally, Google has refused to produce any information Plaintiffs need to evaluate either

Google’s progress or Google’s objections based on burden and proportionality. Accordingly,

Plaintiffs respectfully request that the Court order Google to identify (1) a list of custodians

whose documents Google has collected; (2) the date range of the documents collected for each of

those custodians; (3) a list of custodians whose documents have been processed and are ready for

review; (4) the document count for each of those custodians using Google’s proposed search

terms; (5) the number of documents that Google’s attorneys have reviewed; and (6) at least one

week before any production, roughly how many documents Google plans to produce.

       C.      Google’s Statement Regarding Plaintiffs’ Document Requests

       The purported disputes that the DOJ Plaintiffs (“DOJ”) describe are meritless, and in any

case, premature. The parties should continue to meet and confer to try to resolve or narrow any

disputes; and if motions practice is necessary, it can occur once that process has completed.

        First, there is no justification for DOJ to bypass the Federal Rules of Civil Procedure and

demand that Google produce any document that hits on one or more of dozens of search terms

across nearly 100 document custodians, untied to a substantive document request. DOJ’s

unorthodox approach is particularly problematic and inappropriate here, where Google already

has produced more than 2 million documents during the pre-Complaint investigation. DOJ has

not explained why it is entitled to the wholesale production of documents that only hit on search

terms, other than to suggest that Google could quickly produce such documents—a proposition

that is incorrect because Google still will have to review all the documents for privilege and

designation under the Protective Order.

       Second, with regard to the 77 substantive requests (comprising over 250 requests when

including sub-parts) from the Second Set of Requests for Production, DOJ has not articulated


                                                  9
       Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 10 of 33




any deficiency in Google’s proposed collection and production process. DOJ does not, for

example, contend that the searches Google has agreed to run (including all of the dozens of

searches DOJ identified in the First Request for Production and many more that Google

independently has proposed) do not adequately capture documents potentially responsive to the

Second Requests. Given the fact that DOJ already has received enormous productions from

Google, one would have expected that DOJ’s document requests would be targeted and

narrow—covering only discrete subject areas not previously subject to pre-Complaint discovery

or a more recent time period after the time when Google collected and produced documents

during the pre-Complaint investigation. DOJ has instead served sweeping requests, including

but not limited to requests directed to many subjects already covered by the CID, and it is

seeking materials from time periods that predated the CID productions. Notwithstanding DOJ’s

unreasonable approach, Google proposed a reasonable method for responding to those 77

requests precisely to avoid the sorts of disputes and delays that DOJ appears intent on raising.

DOJ has not responded to Google’s multiple requests that DOJ explain how Google’s proposed

method for responding to these requests is not reasonable or adequate. Google specifically told

DOJ that it would consider additional search terms proposed by DOJ and additional custodians if

DOJ could adequately explain why they were necessary and reasonable. DOJ has not responded

to those requests during the parties’ meet and confers to date.

       1.      DOJ’s Request For All Documents Hitting On Search Terms, Regardless of
               Relevance to Claims and Defenses in the Litigation (RFP Set 1, No. 1)

       DOJ demands that Google produce all non-privileged documents that hit on any one of

the proposed search strings contained in Appendix A to the First Requests for Production,

regardless of their relevance to the claims and defenses in the litigation and untied to any

substantive request for production. Specifically, DOJ requested that Google run a series of 43



                                                 10
       Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 11 of 33




search strings across the files of more than 90 custodians for over a decade, and produce every

non-privileged document that hits on any one of those terms. DOJ’s unbounded request violates

Fed. R. Civ. P. 26(b), which limits discovery to “any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” On its face, DOJ’s request

would sweep in reams of irrelevant information, as DOJ cannot possibly make the case that just

because a document contains a particular search term it must be relevant to this case; indeed, the

fact that DOJ served a voluminous second set of substantive requests identifying specific topics

confirms this. When pressed to explain the basis for these requests, DOJ has offered only that it

would be simple for Google to produce any documents that hit on search terms. But even if that

were true (and it is not), that is not how discovery works: a party must make substantive

document requests that are designed to obtain information relevant to a claim or defense and

proportional to the needs of the case.

       Notwithstanding the impropriety of DOJ’s request, Google has agreed to produce

documents that hit on any of DOJ’s proposed search terms that are responsive to any of the 77

individual requests DOJ posed in its Second Requests for Production, subject to Google’s

responses and objections to those specific requests. DOJ has not explained which documents

that hit on its proposed search terms, but are not otherwise responsive to its 77 individually

numbered requests, are nonetheless relevant to the litigation, or why DOJ should not have to

serve substantive document requests to justify the use of such terms.

       2.      DOJ’s Request for Additional Tailored Search Strings in Connection with Its
               Second Requests for Production (RFP Set 2, Nos. 1-77)

       To expedite the collection and production of documents responsive to DOJ’s Second

Requests, Google agreed to apply the protocol attached to DOJ’s First Requests with only

minimal modifications. Specifically, Google agreed to use all of DOJ’s 43 proposed strings



                                                 11
       Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 12 of 33




without modification. DOJ also attached to its First Request a list of 92 custodians, many of

whom were not part of the document productions that Google performed in response to DOJ’s

extraordinarily broad pre-Complaint CID. Google agreed to produce documents from 76 of

those custodians, as these custodians are the ones most likely to have non-privileged, responsive

information of those included on DOJ’s list. Google agreed to this extensive collection and

production—on top of the extensive collection and production performed during the

investigation that resulted in production of more than 2.1 million documents—to avoid discovery

disputes and to allow it to begin a full-scale review now instead of engaging in a protracted back-

and-forth over search term proposals with DOJ.

       Rather than identifying any substantive deficiencies in Google’s proposed approach, DOJ

now claims that the use of the very search terms and custodians that DOJ had proposed in its

First Requests is not sufficient. Rather than allowing Google to proceed expeditiously using the

broad search protocol propounded by DOJ, it now wants Google to prepare a tailored list of

custodians and search terms for each of DOJ’s 77 individually numbered requests. But DOJ’s

proposed search term strings are plainly relevant to its individually numbered requests, and are

sufficiently broad that any more “tailored” proposal would result in a protocol that is narrower

than what Google has already agreed to do. To provide a specific example, DOJ’s Second

Request for Production No. 2 seeks, among other things, “all documents addressing or discussing

… Google’s market share of the general search market” for the last 19 years. The search terms

that DOJ proposed and that Google agreed to apply include at least six strings that contain the

word “market” in proximity to the word “share” or possible synonyms, such as “percent” or

“portion.” Any reasonable proposal for a combination of search terms and custodians that is

specifically tailored to this request would be narrower than what is embodied by the protocol that




                                                12
       Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 13 of 33




Google has agreed to apply.

       When DOJ surprisingly objected to Google’s generous proposed approach on a meet-

and-confer call on February 18, Google invited DOJ to identify any request in its Second

Requests that DOJ believes might not be covered by the search strings and custodians that it

already proposed in the First Request. DOJ has not yet identified any such request, and it has not

taken Google up on its offer of a follow-up call to walk through the requests individually. In

other words, DOJ has refused to articulate why it believes Google’s agreement to use all of

DOJ’s proposed search terms and 76 of its proposed custodians is inadequate. As DOJ already

has access to an enormous trove of Google’s documents, if DOJ had any concern that the search

terms were not adequate, it could propose additional terms, or at a minimum, identify specific

requests where it believed the search strings might be inadequate.

       Nevertheless, in light of DOJ’s vaguely expressed concern, Google offered to perform

supplemental searches in response to 11 of the requests in DOJ’s Second Set of Requests for

Production, and it has provided to DOJ 13 additional search strings that it proposes to run. In

response, DOJ did not identify any substantive deficiencies, and instead repeated its request that

Google develop a new set of search terms “specifically tailored” to each of its 77 requests.

       3.      The Timing of Google’s Collection, Review, and Production

       Google’s collection and review of the extraordinary volume of material encompassed by

DOJ’s broad requests is well underway. With respect to data, Google made its first production

available to DOJ and expects to substantially complete its production of data by the end of

March. With respect to documents, Google made the first of its rolling productions this week,

and it anticipates substantially completing its document production (using the search strings and

custodians it has proposed to DOJ) by the end of May. That is an aggressive timeline for a




                                                13
       Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 14 of 33




review of this size, and it will leave approximately ten months between the substantial

completion of its document production and the close of fact discovery in March 2022.

       Upon receipt of DOJ’s First and Second Requests for Production, Google began the

process of collecting and processing emails and other electronically stored information from the

dozens of custodians proposed by DOJ. Collection is now substantially complete for all

custodians proposed by Google, and processing is well underway. The processing step is time

consuming given the number of custodians and the long time periods at issue, and the process is

entirely dependent on the amount of machine time required—it is not a process that can be

expedited by adding attorneys or other legal personnel to the process. Google had a document

review team ready to begin as soon as the first batches of documents were processed and able to

be reviewed, and it is making the first of its productions this week, even as the processing

remains ongoing due to the volume of material requested. In short, Google is expediting its

production by proceeding on multiple parallel tracks instead of completing one phase before

moving onto the next.

       While Google is not in a position to be able to agree to DOJ’s proposed schedule at this

stage given that material is still processing, Google is working as expeditiously as possible and

will produce responsive documents on a rolling basis. Google will have a better sense of the

approximate timeline of its rolling productions in the coming weeks, once the data is fully

processed, and it will update DOJ as soon as it is able.

II.    Case No. 1:20-cv-03715

       A.      Colorado Plaintiff States’ and Google’s Joint Summary of the State of
               Discovery

       Colorado Plaintiff States’ Production of Investigation Materials. Pursuant to the Court’s

Minute Order of January 21, 2021, the Colorado Plaintiff States began production of their



                                                 14
         Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 15 of 33




Investigation Materials on February 4, 2021. The February 4 production included the majority of

their Investigation Materials, including over 445,000 documents obtained from 12 third parties,

which were produced to Google pursuant to Paragraph 7(ii) of the Amended Scheduling & Case

Management Order, ECF No. 108-1 (“CMO”). The Colorado Plaintiff States have substantially

completed production in response to Paragraph 7(ii) of the CMO (i.e., the documents, data, and

materials obtained from third parties in response to CIDs or voluntary requests for information

issued by any of the Plaintiffs in that action before the filing of their Complaint on December 17,

2020).

         The Colorado Plaintiff States are in the process of preparing to produce documents in

response to Paragraph 7(i) of the CMO, including all CIDs or other requests for information

issued to third parties in connection with their Investigation as well as their correspondence with

those third parties. The Colorado Plaintiff States do not have any documents responsive to

Paragraph 7(iii) or (iv) of the CMO (i.e., declarations, affidavits, or transcripts of testimony from

third parties identified in their initial disclosures). The Colorado Plaintiff States expect to make

another small production before the status conference on February 25 of Investigation Materials

responsive to Paragraphs 7(i) of the CMO.

         The Colorado Plaintiff States have sought consistency with Plaintiff United States’

production of Investigation Materials and are centralizing all correspondence exchanged during

the pre-Complaint Investigation with third parties listed on the Colorado Plaintiff States’ Initial

Disclosures. The remaining materials yet to be produced consist largely of email

communications subject to privilege and work product reviews. The Colorado Plaintiff States

expect to complete their production of Investigation Materials on or before March 8, 2021.

         Colorado Plaintiff States’ Discovery on Google. The Colorado Plaintiff States will serve




                                                 15
       Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 16 of 33




their First Requests for Production (“First RFPs”) to Google on or before February 24, 2021. The

Colorado Plaintiff States have conferred with the Department of Justice regarding the First RFPs

to avoid, as much as practicable, serving RFPs seeking materials that overlap with or duplicate

the Department of Justice’s First and Second Sets of Requests for Production to Google. The

Department of Justice and the Colorado Plaintiff States will thereafter confer jointly with Google

on the pending requests to further the efficiency of the discovery process.

       Google’s Discovery on the Colorado Plaintiff States. Google served its First Set of

Requests for Production on February 5, 2021. The Colorado Plaintiff States’ responses are due

on or before March 8, 2021.

       Third-Party Discovery. The Colorado Plaintiff States have begun serving subpoenas on

the 40 third parties to whom the Department of Justice has issued subpoenas so that negotiations

with and responses of third parties can proceed efficiently and on approximately the same

schedule. Once served, the Department of Justice and the Colorado Plaintiff States will confer

jointly with third parties on the pending requests to further the efficiency of the discovery

process. The Colorado Plaintiff States expect to have served subpoenas on at least half of the 40

third parties to whom the Department of Justice has issued subpoenas by the time of the status

conference. By February 26, 2021, the Colorado Plaintiff States expect to have served subpoenas

on most, if not all, of these third parties. The Colorado Plaintiff States will then proceed to

issuing subpoenas to third parties that have not received requests from the Department of Justice,

and the Colorado Plaintiff States and Google anticipate that they will continue to issue additional

subpoenas as discovery progresses.

       Notice to Third Parties and Confidentiality Designations. Pursuant to the Stipulated

Protective Order (ECF Nos. 98), the Colorado Plaintiff States sent the Protective Order to each




                                                 16
       Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 17 of 33




third party providing Investigation Materials to the Colorado Plaintiff States. In accordance with

the procedures in that Order, the Colorado Plaintiff States continue to receive and process the

third parties’ Highly Confidential designations.




                                                   17
       Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 18 of 33




Dated: February 23, 2021             Respectfully submitted,


                                    By:     /s/ Kenneth M. Dintzer
                                    Kenneth M. Dintzer
                                    Elizabeth S. Jensen
                                    U.S. Department of Justice, Antitrust Division
                                    Technology & Digital Platforms Section
                                    450 Fifth Street NW, Suite 7100
                                    Washington, DC 20530
                                    Kenneth.Dintzer2@usdoj.gov
                                    Counsel for Plaintiff United States

                                    By:      /s/ Jonathan R. Carter
                                    Leslie Rutledge, Attorney General
                                    Johnathan R. Carter, Assistant Attorney General
                                    Office of the Attorney General, State of Arkansas
                                    323 Center Street, Suite 200
                                    Little Rock, Arkansas 72201
                                    Johnathan.Carter@arkansasag.gov

                                    Counsel for Plaintiff State of Arkansas

                                    By:     /s/ Adam Miller
                                    Xavier Becerra, Attorney General
                                    Ryan J. McCauley, Deputy Attorney General
                                    Adam Miller, Deputy Attorney General
                                    Paula Blizzard, Supervising Deputy Attorney General
                                    Kathleen Foote, Senior Assistant Attorney General
                                    Office of the Attorney General,
                                    California Department of Justice
                                    455 Golden Gate Avenue
                                    Suite 11000
                                    San Francisco, CA 94102
                                    Adam.Miller@doj.ca.gov
                                    Counsel for Plaintiff State of California


                                    By:     /s/ Lee Istrail
                                    Ashley Moody, Attorney General
                                    R. Scott Palmer, Interim Co-Director, Antitrust




                                      18
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 19 of 33




                             Division
                             Nicholas D. Niemiec, Assistant Attorney General
                             Lee Istrail, Assistant Attorney General
                             Office of the Attorney General, State of Florida
                             PL-01 The Capitol
                             Tallahassee, Florida 32399
                             Lee.Istrail@myfloridalegal.com
                             Scott.Palmer@myfloridalegal.com
                             Counsel for Plaintiff State of Florida

                             By:      /s/Daniel Walsh
                             Christopher Carr, Attorney General
                             Margaret Eckrote, Deputy Attorney General
                             Daniel Walsh, Senior Assistant Attorney General
                             Dale Margolin Cecka, Assistant Attorney General
                             Office of the Attorney General, State of Georgia
                             40 Capitol Square, SW
                             Atlanta, Georgia 30334-1300
                             dcecka@law.georgia.gov
                             Counsel for Plaintiff State of Georgia

                             By:     /s/ Scott L. Barnhart
                             Theodore Edward Rokita, Attorney General Scott L.
                             Barnhart, Chief Counsel and Director, Consumer
                             Protection Division
                             Matthew Michaloski, Deputy Attorney General
                             Erica Sullivan, Deputy Attorney General
                             Office of the Attorney General, State of Indiana
                             Indiana Government Center South, Fifth Floor
                             302 West Washington Street
                             Indianapolis, Indiana 46204
                             Scott.Barnhart@atg.in.gov
                             Counsel for Plaintiff State of Indiana

                             By:      /s/ Justin D. Clark
                             Justin D. Clark, Deputy Director of Consumer
                             Protection
                             Daniel Cameron, Attorney General
                             J. Christian Lewis, Executive Director of Consumer
                             Protection
                             Philip R. Heleringer, Assistant Attorney General
                             Jonathan E. Farmer, Assistant Attorney General
                             Office of the Attorney General, Commonwealth of
                             Kentucky
                             1024 Capital Center Drive, Suite 200
                             Frankfort, Kentucky 40601
                             Justind.Clark@ky.gov
                             Counsel for Plaintiff Commonwealth of Kentucky



                               19
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 20 of 33




                             By:      /s/ Stacie L. Deblieux
                             Jeff Landry, Attorney General
                             Stacie L. Deblieux, Assistant Attorney General
                             Office of the Attorney General, State of Louisiana
                             Public Protection Division
                             1885 North Third St.
                             Baton Rouge, Louisiana 70802
                             Deblieuxs@ag.louisiana.gov
                             Counsel for Plaintiff State of Louisiana

                             By:     /s/ Wisam E. Naoum
                             Dana Nessel, Attorney General
                             Wisam E. Naoum, Assistant Attorney General
                             Michigan Department of Attorney General
                             P.O. Box 30736
                             Lasing, MI 48909
                             NaoumW1@michigan.gov
                             Counsel for Plaintiff State of Michigan


                             By:     /s/ Kimberley G. Biagioli
                             Kimberley G. Biagioli
                             Assistant Attorney General
                             Missouri Attorney General’s Office
                             615 E. 13th Street, Suite 401
                             Kansas City, MO 64106
                             Kimberley.Biagioli@ago.mo.gov
                             Counsel for Plaintiff State of Missouri

                             By:     /s/ Hart Martin
                             Lynn Fitch, Attorney General
                             Hart Martin, Special Assistant Attorney General
                             Crystal Utley Secoy, Assistant Attorney General
                             Office of the Attorney General, State of Mississippi
                             P.O. Box 220
                             Jackson, Mississippi 39205
                             Hart.Martin@ago.ms.gov
                             Counsel for Plaintiff State of Mississippi

                             By:     /s/ Mark Mattioli
                             Austin Knudsen, Attorney General
                             Mark Mattioli, Chief, Office of Consumer Protection
                             Office of the Attorney General, State of Montana
                             P.O. Box 200151
                             555 Fuller Avenue, 2nd Floor
                             Helena, MT 59620-0151
                             mmattioli@mt.gov
                             Counsel for Plaintiff State of Montana


                               20
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 21 of 33




                             By:     /s/ Rebecca M. Hartner
                             Rebecca M. Hartner, Assistant Attorney General
                             Alan Wilson, Attorney General
                             W. Jeffrey Young, Chief Deputy Attorney General
                             C. Havird Jones, Jr., Senior Assistant Deputy Attorney
                             General
                             Mary Frances Jowers, Assistant Deputy Attorney
                             General
                             Office of the Attorney General, State of South Carolina
                             1000 Assembly Street
                             Rembert C. Dennis Building
                             P.O. Box 11549
                             Columbia, South Carolina 29211-1549
                             RHartner@scag.gov
                             Counsel for Plaintiff State of South Carolina

                             By:     /s/ Bret Fulkerson
                             Bret Fulkerson
                             Office of the Attorney General, Antitrust Division
                             300 West 15th Street
                             Austin, Texas 78701
                             Bret.Fulkerson@oag.texas.gov
                             Counsel for Plaintiff State of Texas

                             By:     /s/ Gwendolyn J. Lindsay Cooley
                             Joshua L. Kaul, Attorney General
                             Gwendolyn J. Lindsay Cooley, Assistant Attorney
                             General
                             Wisconsin Department of Justice
                             17 W. Main St.
                             Madison, WI 53701
                             Gwendolyn.Cooley@Wisconsin.gov
                             Counsel for Plaintiff State of Wisconsin




                               21
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 22 of 33




                                    By:    /s/ Jonathan B. Sallet

                                    Jonathan B. Sallet, Special Assistant Attorney
                                    General (D.C. Bar No. 336198)
                                    Steven Kaufmann, Deputy Attorney General
                                    (D.C. Bar No. 1022365 inactive)
                                    Diane R. Hazel, First Assistant Attorney General
                                    (D.C. Bar No. 1011531 inactive)
                                    Colorado Office of the Attorney General
                                    1300 Broadway, 7th Floor
                                    Denver, CO 80203
                                    Tel: 720-508-6000
                                    Jon.Sallet@coag.gov
                                    Steve.Kaufmann@coag.gov
                                    Diane.Hazel@coag.gov

                                    Counsel for Plaintiff Colorado


                                    Joseph Conrad
                                    Office of the Attorney General of Nebraska
                                    Consumer Protection Division
                                    2115 State Capitol Building
                                    Lincoln, NE 68509
                                    402-471-3840
                                    joseph.conrad@nebraska.gov

                                    Counsel for Plaintiff Nebraska


                                    Brunn W. (Beau) Roysden III, Solicitor General
                                    Michael S. Catlett, Deputy Solicitor General
                                    Dana R. Vogel, Unit Chief Counsel
                                    Christopher M. Sloot, Assistant Attorney
                                    General
                                    Arizona Office of the Attorney General
                                    2005 North Central Avenue
                                    Phoenix, Arizona 85004
                                    Tel: (602) 542-3725
                                    Dana.Vogel@azag.gov

                                    Counsel for Plaintiff Arizona




                               22
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 23 of 33




                                    Max Merrick Miller
                                    Attorney General's Office for the State of Iowa
                                    1305 East Walnut Street, 2nd Floor
                                    Des Moines, IA 50319
                                    (515) 281-5926
                                    Max.Miller@ag.Iowa.gov

                                    Counsel for Plaintiff Iowa


                                    Elinor R. Hoffmann
                                    John D. Castiglione
                                    Morgan J. Feder
                                    Office of the Attorney General of New York
                                    28 Liberty Street, 21st Floor
                                    New York, NY 10005
                                    212-416-8513
                                    elinor.hoffmann@ag.ny.gov
                                    john.castiglione@ag.ny.gov
                                    morgan.feder@ag.ny.gov

                                    Counsel for Plaintiff New York


                                    Jonathan R. Marx
                                    Jessica Vance Sutton
                                    North Carolina Department of Justice
                                    114 W. Edenton St.
                                    Raleigh, NC 27603
                                    919-716-6000
                                    Jmarx@Ncdoj.Gov
                                    jsutton2@ncdoj.gov

                                    Counsel for Plaintiff North Carolina


                                    J. David McDowell
                                    Jeanette Pascale
                                    Christopher Dunbar
                                    Office of The Attorney General & Reporter
                                    P.O. Box 20207
                                    Nashville, TN 37202
                                    615-741-3519
                                    david.mcdowell@ag.tn.gov
                                    jenna.pascale@ag.tn.gov
                                    chris.dunbar@ag.tn.gov

                                    Counsel for Plaintiff Tennessee




                               23
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 24 of 33




                                    Tara Pincock
                                    Attorney General's Office Utah
                                    160 E 300 S, Ste 5th Floor
                                    PO Box 140874
                                    Salt Lake City, UT 84114
                                    801-366-0305
                                    tpincock@agutah.gov

                                    Counsel for Plaintiff Utah


                                    Jeff Pickett
                                    Senior Assistant Attorney General
                                    jeff.pickett@alaska.gov
                                    State of Alaska, Department of Law
                                    Office of the Attorney General
                                    1031 W. Fourth Avenue, Suite 200
                                    Anchorage, Alaska 99501
                                    Tel: (907) 269-5100

                                    Counsel for Plaintiff Alaska


                                    Nicole Demers
                                    State of Connecticut Office of the Attorney
                                    General
                                    165 Capitol Avenue, Ste 5000
                                    Hartford, CT 06106
                                    860-808-5202
                                    nicole.demers@ct.gov

                                    Counsel for Plaintiff Connecticut


                                    Michael Andrew Undorf
                                    Delaware Department of Justice
                                    Fraud and Consumer Protection Division
                                    820 N. French St., 5th Floor
                                    Wilmington, DE 19801
                                    302-577-8924
                                    michael.undorf@delaware.gov

                                    Counsel for Plaintiff Delaware




                               24
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 25 of 33




                                    Catherine A. Jackson (D.C. Bar No. 1005415)
                                    Elizabeth Gentry Arthur
                                    David Brunfeld
                                    Office of the Attorney General for the District of
                                    Columbia
                                    400 6th Street NW
                                    Washington, DC 20001
                                    202-724-6514
                                    catherine.jackson@dc.gov
                                    elizabeth.arthur@dc.gov
                                    david.brunfeld@dc.gov

                                    Counsel for Plaintiff District of Columbia


                                    Leevin Taitano Camacho, Attorney General
                                    Fred Nishihira, Chief, Consumer Protection
                                    Division
                                    Benjamin Bernard Paholke, Assistant Attorney
                                    General
                                    Office of the Attorney General of Guam
                                    590 S. Marine Corps Drive, Suite 901
                                    Tamuning, Guam 96913
                                    Tel: (671)-475-3324
                                    bpaholke@oagguam.org

                                    Counsel for Plaintiff Guam


                                    Rodney I. Kimura
                                    Office of the Attorney General of Hawaii
                                    Commerce & Economic Development
                                    425 Queen Street
                                    Honolulu, HI 96813
                                    808-586-1180
                                    rodney.i.kimura@hawaii.gov

                                    Counsel for Plaintiff Hawaii


                                    Brett DeLange
                                    Office of the Idaho Attorney General
                                    Consumer Protection Division
                                    954 W. State St., 2nd Fl.
                                    PO Box 83720
                                    Boise, ID 83720-0010
                                    208-334-4114
                                    brett.delange@ag.idaho.gov

                                    Counsel for Plaintiff Idaho



                               25
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 26 of 33




                                    Erin L. Shencopp
                                    Blake Harrop
                                    Joseph Chervin
                                    Office of the Attorney General of Illinois
                                    100 W. Randolph St.
                                    Chicago, IL 60601
                                    312-793-3891
                                    eshencopp@atg.state.il.us
                                    bharrop@atg.state.il.us
                                    jchervin@atg.state.il.us

                                    Counsel for Plaintiff Illinois


                                    Lynette R. Bakker
                                    Office of the Attorney General of Kansas
                                    Consumer Protection & Antitrust
                                    120 S.W. 10th Avenue, Ste 2nd Floor
                                    Topeka, KS 66612-1597
                                    785-368-8451
                                    lynette.bakker@ag.ks.gov

                                    Counsel for Plaintiff Kansas


                                    Christina M. Moylan
                                    Office of the Attorney General of Maine
                                    6 State House Station
                                    Augusta, ME 04333-0006
                                    207-626-8838
                                    christina.moylan@maine.gov

                                    Counsel for Plaintiff Maine




                               26
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 27 of 33




                                    Schonette J. Walker
                                    Assistant Attorney General
                                    Deputy Chief, Antitrust Division
                                    Office of the Attorney General
                                    swalker@oag.state.md.us

                                    Gary Honick
                                    Assistant Attorney General
                                    Office of the Attorney General
                                    200 St. Paul Place, 19th Floor
                                    Baltimore, MD 21202
                                    410-576-6480
                                    ghonick@oag.state.md.us

                                    Counsel for Plaintiff Maryland


                                    Matthew B. Frank, Assistant Attorney
                                    General Antitrust Division
                                    William T. Matlack, Assistant Attorney
                                    General
                                    Chief, Antitrust Division
                                    Michael B. MacKenzie, Assistant Attorney
                                    General
                                    Deputy Chief, Antitrust Division
                                    Office of the Attorney General
                                    One Ashburton Place, 18th Fl.
                                    Boston, MA 02108
                                    Tel: (617) 727-2200
                                    Matthew.Frank@mass.gov
                                    William.Matlack@mass.gov
                                    Michael.Mackenzie@mass.gov

                                    Counsel for Plaintiff Massachusetts


                                    Justin Moor, Assistant Attorney General
                                    445 Minnesota Street, Suite 1400
                                    St. Paul, Minnesota 55101-2130
                                    (651) 757-1060
                                    justin.moor@ag.state.mn.us

                                    Counsel for Plaintiff Minnesota




                               27
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 28 of 33




                                    Marie W.L. Martin
                                    Michelle Christine Newman
                                    Lucas J. Tucker
                                    Nevada Office of the Attorney General
                                    Bureau of Consumer Protection
                                    100 N. Carson Street
                                    Carson City, NV 89701
                                    775-624-1244
                                    mwmartin@ag.nv.gov
                                    mnewman@ag.nv.gov
                                    ltucker@ag.nv.gov

                                    Counsel for Plaintiff Nevada


                                    Brandon Garod
                                    Office of Attorney General of New Hampshire
                                    33 Capitol Street
                                    Concord, NH 03301
                                    603-271-1217
                                    brandon.h.garod@doj.nh.gov

                                    Counsel for Plaintiff New Hampshire


                                    Robert Holup
                                    New Jersey Attorney General's Office
                                    124 Halsey Street, 5th Floor
                                    Newark, NJ 07102
                                    239-822-6123
                                    robert.holup@law.njoag.gov

                                    Counsel for Plaintiff New Jersey


                                    Mark F. Swanson
                                    Cholla Khoury
                                    New Mexico Office of the Attorney General
                                    408 Galisteo St.
                                    Santa Fe, NM 87504
                                    Tel: 505.490.4885
                                    mswanson@nmag.gov
                                    ckhoury@nmag.gov

                                    Counsel for Plaintiff New Mexico




                               28
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 29 of 33




                                    Parrell D. Grossman
                                    Director
                                    Elin S. Alm
                                    Assistant Attorney General
                                    Consumer Protection & Antitrust Division
                                    Office of the Attorney General
                                    1050 E. Interstate Ave., Suite 200
                                    Bismarck, ND 58503
                                    701-328-5570
                                    pgrossman@nd.gov
                                    ealm@nd.gov

                                    Counsel for Plaintiff North Dakota


                                    Beth Ann Finnerty
                                    Mark Kittel
                                    Jennifer Pratt
                                    Office of The Attorney General of Ohio,
                                    Antitrust Section
                                    30 E Broad Street, 26th Floor
                                    Columbus, OH 43215
                                    614-466-4328
                                    beth.finnerty@ohioattorneygeneral.gov
                                    mark.kittel@ohioattorneygeneral.gov
                                    jennifer.pratt@ohioattorneygeneral.gov

                                    Counsel for Plaintiff Ohio


                                    Caleb J. Smith Assistant Attorney General
                                    Consumer Protection Unit
                                    Office of the Oklahoma Attorney General
                                    313 NE 21st St
                                    Oklahoma City, OK 73105
                                    Tel: (405) 522-1014
                                    Caleb.Smith@oag.ok.gov

                                    Counsel for Plaintiff Oklahoma


                                    Cheryl Hiemstra
                                    Oregon Department of Justice
                                    1162 Court St NE
                                    Salem, OR 97301
                                    503-934-4400
                                    cheryl.hiemstra@doj.state.or.us

                                    Counsel for Plaintiff Oregon




                               29
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 30 of 33




                                    Tracy W. Wertz
                                    Joseph S. Betsko
                                    Pennsylvania Office of Attorney General
                                    Strawberry Square
                                    Harrisburg, PA 17120
                                    Tel: (717) 787-4530
                                    jbetsko@attorneygeneral.gov
                                    twertz@attorneygeneral.gov

                                    Counsel for Plaintiff Pennsylvania


                                    Johan M. Rosa Rodríguez
                                    Assistant Attorney General Antitrust Division
                                    Puerto Rico Department of Justice
                                    PO Box 9020192
                                    San Juan, Puerto Rico 00902-0192
                                    Tel: (787) 721-2900, ext. 1201
                                    jorosa@justicia.pr.gov

                                    Counsel for Plaintiff Puerto Rico


                                    David Marzilli
                                    Rhode Island Office of the Attorney General
                                    150 South Main Street
                                    Providence, RI 02903
                                    Tel: (401) 274-4400
                                    dmarzilli@riag.ri.gov

                                    Counsel for Plaintiff Rhode Island


                                    Yvette K. Lafrentz
                                    Office of The Attorney General of South
                                    Dakota
                                    1302 E. Hwy 14, Suite1
                                    Pierre, SD 57501
                                    605-773-3215
                                    yvette.lafrentz@state.sd.us

                                    Counsel for Plaintiff South Dakota




                               30
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 31 of 33




                                    Ryan G. Kriger
                                    Office of The Attorney General of Vermont
                                    109 State St.
                                    Montpelier, VT 05609
                                    802-828-3170
                                    ryan.kriger@vermont.gov

                                    Counsel for Plaintiff Vermont


                                    Sarah Oxenham Allen
                                    Tyler Timothy Henry
                                    Office of the Attorney General of Virginia
                                    Antitrust Unit/Consumer Protection Section
                                    202 N. 9th Street
                                    Richmond, VA 23219
                                    804-786-6557
                                    soallen@oag.state.va.us
                                    thenry@oag.state.va.us

                                    Counsel for Plaintiff Virginia


                                    Amy Hanson
                                    Washington State Attorney General
                                    800 Fifth Avenue, Suite 2000
                                    Seattle, WA 98104
                                    206-464-5419
                                    amy.hanson@atg.wa.gov

                                    Counsel for Plaintiff Washington


                                    Douglas Lee Davis
                                    Tanya L. Godfrey
                                    Office of Attorney General, State of West
                                    Virginia
                                    P.O. Box 1789
                                    812 Quarrier Street, 1st Floor
                                    Charleston, WV 25326
                                    304-558-8986
                                    doug.davis@wvago.gov
                                    tanya.l.godfrey@wvago.gov

                                    Counsel for Plaintiff West Virginia




                               31
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 32 of 33




                                    Benjamin Mark Burningham
                                    Amy Pauli
                                    Wyoming Attorney General's Office
                                    2320 Capitol Avenue
                                    Kendrick Building
                                    Cheyenne, WY 82002
                                    (307) 777-6397
                                    ben.burningham@wyo.gov
                                    amy.pauli@wyo.gov

                                    Counsel for Wyoming




                               32
Case 1:20-cv-03010-APM Document 111 Filed 02/23/21 Page 33 of 33




                             WILLIAMS & CONNOLLY LLP

                              By: /s/ John E. Schmidtlein
                              John E. Schmidtlein (D.C. Bar No. 441261)
                              Benjamin M. Greenblum (D.C. Bar No. 979786)
                              Colette T. Connor (D.C. Bar No. 991533)
                              725 12th Street, NW
                              Washington, DC 20005
                              Tel: 202-434-5000
                              jschmidtlein@wc.com
                              bgreenblum@wc.com
                              cconnor@wc.com

                              WILSON SONSINI GOODRICH & ROSATI P.C.
                              Susan A. Creighton (D.C. Bar No. 978486)
                              Franklin M. Rubinstein (D.C. Bar No. 476674)
                              1700 K St, NW
                              Washington, DC 20006
                              Tel: 202-973-8800
                              screighton@wsgr.com
                              frubinstein@wsgr.com

                              ROPES & GRAY LLP
                              Mark S. Popofsky (D.C. Bar No. 454213)
                              2099 Pennsylvania Avenue, NW
                              Washington, DC 20006
                              Tel: 202-508-4624
                              Mark.Popofsky@ropesgray.com

                              Counsel for Defendant Google LLC




                               33
